                          United States District Court
                        Western District of North Carolina
                               Asheville Division

           Jimmy Lowery,              )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                1:18-cv-00319-MR
                                      )
                 vs.                  )
                                      )
 McDowell County Superior Court, et   )
               al                     )
                                      )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 23, 2020 Order.

                                               November 23, 2020




         Case 1:18-cv-00319-MR Document 23 Filed 11/23/20 Page 1 of 1
